[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiffs have moved to compel sequestration of Dr. Robert Lincoln, principal of Tolland Middle School from the deposition of the defendant teacher, Gregory Emerson and sequestration of Gregory CT Page 1054 Emerson from the deposition of Dr. Robert Lincoln.
The court finds that Gregory Emerson is a party to this action, and that, for the purposes of this motion, Dr. Lincoln as the principal of the school, is a representative of the Town of Tolland and, is, therefore, also a party to this action.
A party to litigation has the right to be present at the taking of a deposition. Anderson v. Snyder, 91 Conn. 404, 409
(1917).
"An occasion may arise where, to prevent a similarity of statements by different witnesses, the court may exclude any witness, including a party to the litigation, from the courtroom, but this is a power to be sparingly exercised and only upon clearest grounds so far as the party is concerned." Anderson,
supra at pgs. 408-409.
There is no evidence that such grounds exist, that the said parties will not tell the truth regardless of what they hear at each other's deposition. This is particularly so since apparently only one of the individuals was present at the time of the incident subject of this action.
Accordingly, the motion to compel sequestration is denied.